UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2011 EUREKA FINANCIAL CORP. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or other jurisdiction of incorporation or organization) 000-54238 (Commission File Number) 26-3671639 (IRS Employer Identification No.) 3455 Forbes Avenue, Pittsburgh, Pennsylvania 15213 (Address of principal executive offices) (Zip Code) (412) 681-8400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 22, 2011, the Board of Directors of Eureka Financial Corp. (the “Company”), the holding company for Eureka Bank (the “Bank”), declared an initial quarterly cash dividend on the Company’s outstanding shares of common stock.The dividend of $0.07 per share will be paid on or about April 30, 2011 to shareholders of record as of the close of business on April 15, 2011.This is the first cash dividend for the Company since the completion of the Bank’s conversion from the mutual holding company form of organization to the stock holding company form of organization. For additional information, reference is made to the Company’s press release, dated March 22, 2011, which is included as Exhibit 99.1 to this report and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description 99.1Press Release dated March 22, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 25, 2011 By: /s/Edward F. Seserko Edward F. Seserko President and Chief Executive Officer
